RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3318-17T4

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

B.C.R.,

          Defendant-Appellant,

and

J.L.N.,

     Defendant.
———————————————
IN THE MATTER OF THE
GUARDIANSHIP OF J.C.J.N.,

   a Minor.
———————————————

                    Submitted December 12, 2018 – Decided December 27, 2018

                    Before Judges Alvarez and Mawla.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Mercer County,
              Docket No. FG-11-0048-17.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Phuong V. Dao, Designated Counsel, on the
              briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Melissa D. Schaffer, Assistant Attorney
              General, of counsel; Melvina D. Fennell, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith A. Pollock, of counsel;
              Phyllis G. Warren, Designated Counsel, on the brief).

PER CURIAM

        B.C.R. (Betty1) appeals from a March 9, 2018 judgment terminating her

parental rights to her son J.C.J.N. (John). We affirm.

        We take the following facts from the record. Betty has had a history of

involvement with the Division of Child Protection and Permanency (Division) ,

beginning in 2002, with the birth of her first child. At the time, a psychological

evaluation conducted on behalf of the Division concluded Betty could not

adequately parent her child because she was emotionally disturbed, had

developmental and emotional delays, and was communication-impaired.



1
    We utilize fictitious names to protect the parties' privacy.
                                                                          A-3318-17T4
                                          2
Another psychological evaluation performed in July 2007, showed little change

in Betty's condition and concluded she had a poor prognosis because she was

incapable of controlling her emotions and her anger. Betty was evaluated by

five other professionals, all of whom drew similar conclusions.

      John was born to Betty and J.L.N. (Jim) in February 2016. The Division

received a referral the day after John's birth because he was born premature at

twenty-nine weeks gestation, weighed three pounds and ten ounces, and both he

and Betty had tested positive for cannabis. At the hospital, Betty was aggressive

and irritable and declined to take the medicine prescribed for her. John was

placed in the neonatal intensive care unit for treatment and monitoring.

      Betty revealed she had smoked cannabis and cigarettes throughout her

pregnancy, and did not receive prenatal care. She also indicated she had been

diagnosed with schizo-affective disorder. Betty claimed she self-medicated with

cannabis because she did not like the effects of the medicine prescribed for her.

She continued to smoke cannabis after her discharge.

      In March 2016, a caseworker reported Betty admitted to using cannabis

and appeared to be in need of mental health treatment. The Division also became

concerned about Betty's potential housing instability because the caseworker

noted she had not purchased a bed or any supplies for John. Betty claimed Jim


                                                                           A-3318-17T4
                                       3
did not care for John and only saw him as a means to receive government

benefits. Betty offered several excuses as to why Jim's family could not care

for John, including her claim their house was infested with bedbugs.

      On March 15, 2016, the Division filed a verified complaint for custody,

which the court granted. John was placed in a resource home and the Division

provided weekly visitation for Betty. The Division referred Betty for substance

abuse and psychological evaluations, which were scheduled for March and

April, but she did not attend either appointment. Betty did attend a substance

abuse evaluation, scheduled in March 2016, with a counselor from Child

Protection Substance Abuse Initiative. There, she tested positive for cannabis .

As a result of the evaluation, Betty was recommended to an outpatient substance

abuse treatment program at Catholic Charities Family Growth Program in May

2016, but was discharged two months later for lack of compliance.

      Betty's statements and conduct in the presence of Division caseworkers

demonstrated she labored with mental illness. Betty claimed the Division had

changed her name and birth date because it did not want to obtain the true

information from a military base. She claimed her father was smothered by a

pillow while at a hospital and implicated her previous Division caseworker in

the death of her family members. Betty claimed cancer could be treated with a


                                                                        A-3318-17T4
                                       4
plant purchased at Home Depot. A caseworker reported Betty ambulated in an

unusual way while being transported to a visit with John, although she had no

prior problems with walking. When they arrived for the visit Betty stood silently

and stared at John. In June 2016, a caseworker reported Betty acted erratically

during transport, holding her keys in a threatening stabbing manner while she

sat in the passenger seat of the vehicle.

      Betty continued not to comply with evaluations arranged by the Division.

The Division provided bus passes for transportation to psychological

evaluations in June and August 2016, but she failed to attend. Betty claimed she

missed some of her appointments because she did not feel like attending.

      In July 2016, Betty tested positive for cannabis when she arrived for

visitation. She ignored a court order which required she maintain sobriety in

order to have visitation.    Betty also refused to attend court ordered anger

management and parenting classes. She claimed she would attend only after the

Division refunded money she believed she was owed.

      During a visit in September 2016, Betty became verbally abusive with

Division staff and threatened to shoot a security guard. The court ordered that

visitation would not resume "until [Betty] complete[d] [a] psychological and a

psychiatric evaluation for medication due to her mental health issues."


                                                                          A-3318-17T4
                                            5
      In 2017, Betty was referred for a psychological evaluation, which found

she suffered from: psychotic disorder not otherwise specified; history of major

depressive disorder, severe with psychotic disorder; intermittent explosive

disorder; rule/out delusional disorder; cannabis use disorder; borderline

intellectual functioning; unspecified personality disorder, paranoid, antisocial

and borderline features. The report also concluded Betty was not capable of

parenting John, nor could she safely resume visitation.           The evaluator

concluded:

             [Betty's] visits were discontinued due to her volatile
             behavior and refusal to take redirection. Nothing has
             taken place since her visits were suspended that would
             lead her behavior to change. She continues to endorse
             physical discipline, she has an extremely high score on
             the Child Abuse Potential Inventory, she has very low
             scores on the parenting inventory and refuses to take
             any feedback about her parenting, she does not
             understand what structure is or what the importance of
             it is in raising children, she did not acknowledge that
             [John] has any special needs when asked about
             parenting him and also made very unusual statements
             such as it would be acceptable for her children to rob a
             local store with a gun.

The report further indicated "[a] prior psychological evaluation [performed] . . .

on July 29, 2009[,] stated that 'her prognosis is at best guarded and most likely

poor.' In 2017 this remains the case. It is not likely that she will ever be able

to independently or safely care for a child."

                                                                          A-3318-17T4
                                        6
      The Division referred Betty for a substance abuse evaluation. She failed

to attend three scheduled appointments and the evaluator closed the case.

      The Division arranged for Betty to attend a psychological evaluation with

Barry Katz, Ph.D. After the initial session, Dr. Katz opined that Betty displayed

delusional and psychotic thinking, it was unsafe to resume visitation, and

recommended partial hospitalization. At the conclusion of a different session in

November 2017, Dr. Katz informed the Division Betty had stated she possessed

machine guns she obtained while she was in the military, a claim she had also

made to another evaluator. However, there was no evidence Betty had ever

served in the military.

      Dr. Katz's report concluded Betty "presented as highly agitated, irrational

and volatile."   She "intermixed racial slurs with irrational, paranoid and

nonsensical statements. [She] expressed recurring themes that she did not have

the patience or time to meet, that she was being exploited, [and] that [the

Division's involvement] was a conspiracy[.]" Dr. Katz's opined as follows:

                  Across interviews, [Betty] presented as in the
            throes of an active psychotic episode. [Betty] displayed
            impaired reasoning, impaired judgment, delusional
            ideation and thought disorder. [Betty] was impaired in
            her ability to control her impulses and continually
            appeared on the verge of becoming overwhelmed.
            [She] showed evidence of a thought disorder and was
            frequently on the verge of losing control of her anger

                                                                         A-3318-17T4
                                       7
. . . . [Her] anger toward the paternal family equaled
her anger toward the Division and those she believed
aligned with [the Division]. [Betty] made delusional
accusations in general of pedophilia and various other
criminal behavior and exploitive behavior. [She] would
repeatedly show loss in functioning, self-control and
reality when questioned about parenting, her past, her
paramour, her situation and her children. [Betty]
presented with this same impaired state across
interviews. The [Division] worker and [the Division]
staff reported observing similar behaviors by [Betty]
over many instances. These problems in function were
also noted throughout the record with origins in early
adolescence.

       [Betty] was steadfast in her commitment not to
comply with medication, treatment and any other
services. This pledge on the part of [Betty] was
reflected in her ongoing behavior as was reported in the
record. [She] not only expressed her desire not to
comply with any services during the interview, but the
record indicates that [she] has been chronically
noncompliant with services, including therapy and
medication.

      ....

       [Betty] displayed loss of control of her emotions
and cognition during the current assessment. [She]
displayed poor frustration tolerance that was repeatedly
on the brink of explosive outbursts that would be fueled
by internal psychotic processes and cognitive
distortion. This behavior during the interview is
consistent with the reports in the record of [Betty]
having loss of functioning along with psychotic and/or
explosive behaviors. This has led to [Betty] having her
visits suspended. Such behaviors would put others at
risk, especially a vulnerable child.

                                                           A-3318-17T4
                           8
The report also stated Betty's chronically impaired condition would likely cause

her to act out in violent impulses, and concluded she would likely act violently

toward a child in her care. Dr. Katz found a child in Betty's care would be at

imminent risk of harm and she would be unable to care for a child in the

foreseeable future. He recommended visitation be suspended.

      In August 2017, Betty and John attended a bonding evaluation with Dr.

Katz. John did not make eye contact with Betty during the observation, and

instead looked around the room and out the window with a concerned

expression. John rested his head against Betty, but peered through the window

or looked directly at Dr. Katz. John had a "flat affect" and looked somber and

withdrawn. Dr. Katz observed that when Betty put John down he did not cry,

and when she picked him up he continued to display a concerned expression.

He also noted John did not reciprocate the affection displayed by Betty.

      Dr. Katz also conducted a bonding evaluation with the resource parent.

The resource parent provided a complete history of John's placement, and

provided a detailed description of his medical and developmental history. John

smiled and laughed with the resource parent during the observation, and seemed

excited and joyful. He also noted John crawled around the room and generally

exhibited a full range of emotion.


                                                                           A-3318-17T4
                                       9
      Dr. Katz concluded John did not have an attachment to either of his

biological parents and did not recognize them. He concluded the resource parent

was John's primary parent and he would not suffer a significant harm if Betty's

parental rights were terminated. Rather, Dr. Katz found John would suffer a

substantial harm if his relationship with the resource parent was severed, and

concluded Betty was incapable of remediating such harm.

      The record demonstrates John's brain had not fully developed in utero and

he will likely remain mentally challenged throughout his life. He presently has

numerous developmental challenges and issues hearing, seeing, walking, and

feeding. He has required treatment from specialists including a neurologist, a

nutritionist, an occupational therapist, a physical therapist, and an ear, nose, and

throat specialist.

      The guardianship trial took place in February and March 2018. The

Division presented testimony from Dr. Katz and the caseworker, Monique Ford.

Betty testified on her own behalf and presented no other testimony.

      Ford's testimony explained the Division's involvement since the removal,

its assessment of relative placements, the services provided to the family, and

John's progress in his resource home, as we have summarized it. Dr. Katz was




                                                                            A-3318-17T4
                                        10
qualified without objection as an expert in the field of psychology, and testified

consistent with the conclusions in his psychological and bonding evaluation s.

      Dr. Katz's conclusions explained Betty's prognosis. He testified she likely

suffered from mental impairment since adolescence, and the disorder was

progressing and worsening over time. He opined the combination of Betty's

psychotic disorder, propensity for violence, and poor understanding of parenting

responsibilities would put John at a high risk of danger because she was

incapable of parenting him. Dr. Katz concluded there was an "imminent risk of

severe harm leading to potential catastrophic consequences for the child."

      Dr. Katz linked Betty's conduct with the harms John had suffered. He

testified because John will potentially struggle with his developmental delays

throughout his lifetime, he required a parent with knowledge of the delays who

was capable of addressing them. Dr. Katz explained his findings by referencing

Betty's poor track record. He noted John had lost hearing in one ear because of

Betty's failure to consent to ear surgery. Betty's delusional thinking placed John

at significant risk of harm if he were left to her care. Additionally, Dr. Katz

opined John would potentially experience bouts of anger, depression,

maladjustment, or regression if his relationship with the resource parent were

severed, which Betty could not remediate because of the lack of a bond.


                                                                          A-3318-17T4
                                       11
      Betty's testimony blamed the Division for failing to provide services.

Despite the lack of evidence, she claimed both she and John had autism, which

the Division failed to treat. She further asserted the Division abused her and

generally abuses autistic and deaf children. Betty claimed the Division did not

compensate her for a radiation test and owed her millions of dollars. She

testified her plan to parent John was to have him returned to her care, and to "let

him know that he got the problem."

      The trial judge delivered an oral decision on March 9, 2018. The judge

reviewed Betty's extensive history with the Division and the services it offered

her following the birth of her first two children. The judge credited Ford's

testimony regarding the services offered to Betty after John's birth. The judge

accepted the extensive findings made by Dr. Katz, which she noted were

unrebutted. The judge concluded the Division had proven all four prongs of the

best interest of the child test, codified in N.J.S.A. 30:4C-15.1(a), by clear and

convincing evidence.

      With respect to prongs one and two, the judge found Betty had harmed

John by failing to provide a caring family for him. The judge noted Betty did

not maintain stable housing and failed to obtain parenting necessities when John

was born. She also found Betty's severe mental health problems prevented her


                                                                           A-3318-17T4
                                       12
from understanding or meeting John's special needs. The judge also noted Betty

had harmed John by failing to seek prenatal care or treatment for her own mental

health issues, and instead resorting to drug use.

      The trial judge recounted Betty's erratic and abusive behavior during

visits, which caused them to be canceled. She also concluded Betty had not

demonstrated she could provide a safe and stable home for John or remedy the

issues which caused the removal. The judge credited Dr. Katz's testimony,

which highlighted the high risk of severe and enduring harm John would suffer

if he were removed from this resource parent.

      As to prong three, the judge found the Division made reasonable efforts

to provide services to Betty to remedy the circumstances which led to John's

removal. The judge found Betty only minimally complied with services. She

found the Division met its burden to consider alternatives to termination , citing

the Division's initial plan of reunification with Betty and the Division's

continued provision of services to her despite her unwillingness to comply. The

judge also found the Division had conducted a sufficient investigation of relative

resources, but determined none were suitable.

      The trial judge found the Division had proven prong four. She concluded

a termination of parental rights would not do more harm than good because Betty


                                                                          A-3318-17T4
                                       13
had no plan to care for John and address his developmental needs. The judge

found Betty incapable of parenting because of her untreated mental health

issues. She concluded Betty's conduct and testimony reinforced Dr. Katz's

determinations regarding Betty's inability to parent.      Noting the respective

bonding evaluations performed by Dr. Katz, the trial judge concluded the

resource parent understood and met all of John's developmental needs and was

willing to adopt him.

      The judge signed a judgment terminating the parental rights of both Betty

and Jim to John. Jim did not file an appeal. This appeal by Betty followed.

                                        I.

      "Appellate review of a trial court's decision to terminate parental rights is

limited[.]" In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002). "Because

of the Family Part's special jurisdiction and expertise in family matters, we

accord particular deference to a Family Part judge's fact-finding." N.J. Div. of

Youth & Family Servs. v. T.M., 399 N.J. Super. 453, 463 (App. Div. 2008)

(citing Cesare v. Cesare, 154 N.J. 394, 413 (1998)). Deference is appropriate

because the trial judge has a "'feel of the case' that can never be realized by a

review of the cold record." N.J. Div. of Youth & Family Servs. v. R.G., 217

N.J. 527, 552 (2014) (quoting N.J. Div. of Youth & Family Servs. v. E.P., 196


                                                                           A-3318-17T4
                                       14
N.J. 58, 104 (2008)).    A reviewing court will not disturb a family court's

termination of parental rights so long as they are "supported by 'substantial and

credible evidence' on the record." N.J. Div. of Youth & Family Servs. v. F.M.,

211 N.J. 420, 448 (2012) (quoting N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007)).

      "When the credibility of witnesses is an important factor, the trial court's

conclusions must be given great weight and must be accepted by the appellate

court unless clearly lacking in reasonable support." N.J. Div. of Youth & Family

Servs. v. F.M., 375 N.J. Super. 235, 259 (2005) (citing In re Guardianship of

DMH, 161 N.J. 365, 382 (1999)). In other words, a family court decision is

overturned only when the fact-findings are "so 'wide of the mark' that [the

Appellate Division's] intervention is necessary to correct an injustice." F.M.,

211 N.J. at 448 (quoting E.P. 196 N.J. at 104). The factual findings of the trial

court should not be disturbed on appeal unless "they are so wholly unsupportable

as to result in a denial of justice." In re Guardianship of J.T., 269 N.J. Super.

172, 188 (App. Div. 1993) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co.

of Am., 65 N.J. 474, 483-84 (1974)). When the trial court’s findings are

"supported by adequate, substantial and credible evidence[,]" those findings




                                                                          A-3318-17T4
                                       15
should be upheld on appeal. Ibid. (quoting Rova Farms Resort, Inc., 65 N.J. at

484).

        On appeal, Betty challenges the trial court's findings under prong one,

three, and four. As to prong one, she argues there was no evidence presented

showing her mental health and drug use harmed John. As to prong three, she

contends the Division failed to meet its reasonable efforts mandate because she

did not receive sufficient visitation and the Division failed to help her enroll in

a recommended partial hospitalization program. As to prong four, she claims

she did not harm John when she interacted with him, and therefore, the Division

did not establish it would be more harmful than not to terminate parental rights.

                                        II.

        "A parent's right to enjoy a relationship with his or her child is

constitutionally protected." In re Guardianship of K.H.O., 161 N.J. 337, 346

(1999) (citations omitted). However, this protection "is tempered by the State's

parens patriae responsibility to protect the welfare of children." Id. at 347

(citing In re Guardianship of J.C., 129 N.J. 1, 10 (1992)); see N.J.S.A. 30:4C-

1(a).

        Under N.J.S.A. 30:4C-15.1(a), the Division must prove by clear and

convincing evidence termination is in the best interest of the child. F.M., 211


                                                                           A-3318-17T4
                                       16
N.J. at 447 (citing N.J. Div. of Youth & Family Servs. v. R.D., 207 N.J. 88, 113

(2011)). Our Supreme Court has determined the clear and convincing evidence

standard is satisfied when, in the mind of the factfinder, there is a "firm belief

or conviction as to the truth of the allegations sought to be established, evidence

so clear, direct and weighty and convincing as to enable the factfinder to come

to a clear conviction, without hesitancy, of the precise facts in issue." N.J. Div.

of Youth & Family Servs. v. I.S., 202 N.J. 145, 168 (2010) (quoting In re

Seaman, 133 N.J. 67, 74 (1993) (citation, internal quotation and editing marks

omitted)). "Because of the elemental nature of the parent-child relationship, and

recognizing that the severing of that relationship is among the most 'severe and

. . . irreversible' forms of state action," E.P., 196 N.J. at 102 (quoting Santosky

v. Kramer, 455 U.S. 745, 759 (1982)), courts "consistently impose[] strict

standards for the termination of parental rights" and "all doubts must be resolved

against termination of parental rights."     K.H.O., 161 N.J. at 347 (citations

omitted). The issue under the statute is "the 'best interests of any child,' not

simply the presence or absence of culpable fault" on the part of the parent. In

re Guardianship of R., 155 N.J. Super. 186, 195 (App. Div. 1977) (quoting

N.J.S.A. 30:4C-15(c)).




                                                                           A-3318-17T4
                                       17
      Under the "best interest of the child" standard, the Division must prove by

clear and convincing evidence:

            (1)    The child's safety, health, or development has
                   been or will continue to be endangered by the
                   parental relationship;

            (2)    The parent is unwilling or unable to eliminate the
                   harm facing the child or is unable or unwilling to
                   provide a safe and stable home for the child and
                   the delay of permanent placement will add to the
                   harm. Such harm may include evidence that
                   separating the child from his resource family
                   parents would cause serious and enduring
                   emotional or psychological harm to the child;

            (3)    The Division has made reasonable efforts to
                   provide services to help the parent correct the
                   circumstances which led to the child's placement
                   outside the home and the court has considered
                   alternatives to termination of parental rights; and

            (4)    Termination of parental rights will not do more
                   harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

"Importantly, those four prongs are not 'discrete and separate,' but 'relate to and

overlap with one another to provide a comprehensive standard that identifies

[the] child's best interests.'" N.J. Div. of Youth & Family Servs. v. G.L., 191

N.J. 596, 606-07 (2007) (quoting K.H.O., 161 N.J. at 348).




                                                                           A-3318-17T4
                                        18
                                        A.

      We reject Betty's argument that she did not harm John through her

conduct. Under prong one, the Division must prove a harm to the child exists,

and that the harm is "one that threatens the child's health and will likely have

continuing deleterious effects on the child." M.M., 189 N.J. at 281 (quoting

K.H.O., 161 N.J. at 352). The harm need not be physical, as "[s]erious and

lasting emotional or psychological harm to children as the result of the action or

inaction of their biological parent[] can constitute injury sufficient to authori ze

a termination of parental rights." In re Guardianship of K.L.F., 129 N.J. 32, 44

(1992) (citing J.C., 129 N.J. at 18). The focus of the harm is not on any isolated

incident, but rather "the focus is on the effect of harms arising from the parent-

child relationship over time on the child's health and development." K.H.O.,

161 N.J. at 348. "Moreover, '[c]ourts need not wait to act until a child is actually

irreparably impaired by parental inattention or neglect'" before acting. Dep't of

Children & Families v. E.D.-O., 223 N.J. 166, 178 (2015) (quoting DMH, 161

N.J. at 383). Prong one may be satisfied where a parent exposes the child to the

risk of future harm. N.J. Div. of Youth & Family Servs. v. A.G., 344 N.J. Super.

418, 440 (App. Div. 2001).




                                                                            A-3318-17T4
                                        19
      Betty's arguments are not supported by the record. The trial judge found

her inability to provide a safe and stable home for John, her severe and untreated

mental health issues, and continued use of drugs put John at a substantial risk of

harm. Betty's erratic conduct during the Division's involvement in this case

proved Dr. Katz's findings she had not improved, could not address her mental

health problems, and would continue to harm John. As Dr. Katz noted, Betty

was likely to act out in violent impulses due to her psychotic disorder and

inability to control her emotions.      This was problematic because John's

developmental delays made him more vulnerable to harm.

      Moreover, Betty's reliance on N.J. Div. of Youth & Family Servs. v. V.T.,

423 N.J. Super. 320, 330-31 (App. Div. 2011), a case in which we held illicit

drug use does not automatically support a finding of abuse and neglect , is

misplaced. V.T. is inapposite because here the Division's case and the judge's

findings under prong one did not find harm to John relying solely on Betty's

drug use. Rather, the judge considered the fact Betty smoked cannabis during

her pregnancy, continued to abuse it afterwards, refused to comply with

substance abuse treatment services, exhibited aggressive and erratic behavior

indicative of the lack of treatment, and failed to maintain a stable home.




                                                                             A-3318-17T4
                                       20
      The trial judge's prong one findings were supported by substantial credible

evidence in the record. For these reasons, we decline to disturb them.

                                        B.

      We also reject Betty's challenges to the judge's prong three findings.

Under prong three, the court must consider whether the Division "made

reasonable efforts to provide services to help the parent correct the

circumstances which led to the child's placement outside the home." N.J.S.A.

30:4C-15.1(a)(3). The Division's efforts must be analyzed "with reference to

the circumstances of the individual case," including the parent's degree of

participation. DMH, 161 N.J. at 390.

      N.J.S.A. 30:4C-15.1(c) defines "reasonable efforts" as "attempts by an

agency authorized by the [D]ivision to assist the parents in remedying the

circumstances and conditions that led to the placement of the child and in

reinforcing the family structure." The statute sets forth examples of "reasonable

attempts" at reunification, including, but not limited to:

            (1)    consultation and cooperation with the parent in
                   developing a plan for appropriate services;

            (2)    providing services that have been agreed upon, to
                   the family, in order to further the goal of family
                   reunification;



                                                                         A-3318-17T4
                                       21
            (3)    informing the parent at appropriate intervals of
                   the child's progress, development, and health;
                   and

            (4)    facilitating appropriate visitation.

            [Ibid.]

      Further, "the Division's efforts in providing classes and parenting

programs must by their very nature take into consideration the abilities and

mental conditions of the parents[,]" but the determination of reasonableness does

not turn on the success of those efforts. A.G., 344 N.J. Super. at 442. Such a

determination is fact specific and depends on the circumstances of each case.

DMH, 161 N.J. at 390. "'Even if the Division ha[s] been deficient in the services

offered to' a parent, reversal of the termination order is not necessarily

'warranted, because the best interests of the child controls' the ultimate

determination regarding termination of parental rights." N.J. Div. of Youth &

Family Servs. v. L.J.D., 428 N.J. Super. 451, 488 (App. Div. 2012) (quoting N.J.

Div. of Youth & Family Servs. v. F.H., 389 N.J. Super. 576, 621 (App. Div.

2007)).

      Citing I.S., 202 N.J. at 178-80, Betty argues one-hour weekly visitation

supervised in the Division's office was unreasonable. In I.S., the Court found

the Division failed to satisfy the third prong of the best interest test. Ibid. The


                                                                           A-3318-17T4
                                        22
Court noted the importance of providing appropriate visitation to assist in

reunification of the parent and child. Id. at 178-79. Although the Court found

the Division offered services in the form of visitation, paternity testing for the

defendant, and considered relatives as resource placements, it concluded the

Division failed to offer services sufficiently tailored to facilitate reunification in

order to satisfy its burden under prong three of the best interests test. Id. at 177-

78.

      The circumstances here were different, and Betty's argument that the

inadequate visitation was the reason for the adverse outcome misreads the

record. Indeed, the Division made extensive efforts on other fronts to engage

Betty in mental health and substance abuse services designed to remedy the

circumstances which led to John's removal. From the time John was removed

until the trial, it was Betty's mental impairments and behavioral instability which

prevented her from taking advantage of the visitation, not the reverse.

Moreover, Betty's drug use prior to visitation, and her conduct during it,

demonstrated increased visitation would continue to place John at risk of harm

and would not facilitate the Division's obligations under the third prong .

      We also reject Betty's arguments that prong three was not met because the

mental health services provided were unreasonable because she was "not the


                                                                              A-3318-17T4
                                         23
typical client based on her history and mental impairments[,]" and thus could

not be entrusted to enroll in the services on her own. The record demonstrates

the Division made substantial efforts to engage Betty in mental health services,

including requiring she have psychological evaluations, substance abuse

evaluations and treatment, referrals to mental health services, transportation

assistance, and family team meetings. However, Betty refused to comply with

services and claimed she did not need them. The record does not support the

notion the Division merely referred Betty for services without follow -up. The

trial judge's prong three determination is supported by substantial credible

evidence in the record.

                                      C.

      Finally, Betty argues there is no evidence to support the trial judge's

finding that John's continued contact with her would do more harm than good.

Betty argues the fourth prong was not established because she never harmed

John, but instead fed him, changed his diapers, and displayed affection during

visitation, and claims Dr. Katz's observations corroborated this. We disagree.

      Prong four "serves as a fail-safe against termination even where the

remaining standards have been met." G.L., 191 N.J. at 609. "The question to

be addressed under [prong four] is whether, after considering and balancing the


                                                                        A-3318-17T4
                                      24
two relationships, the child will suffer a greater harm from the termination of

ties with [his] natural parents than from permanent disruption of [his]

relationship with [his] foster parents." I.S., 202 N.J. at 181 (citations and

quotation marks omitted). "[T]o satisfy the fourth prong, the [Division] should

offer testimony of a well[-]qualified expert who has had full opportunity to make

a comprehensive, objective, and informed evaluation of the child's relati onship

with both the natural parents and the foster parents." F.M., 211 N.J. at 453

(citations and internal quotations omitted).

      The court's prong four determination is supported by ample credible

evidence in the record, including the unrebutted expert testimony of Dr. Katz

regarding Betty's parenting deficits and lack of a bond with John. As Dr. Katz

opined, John's developmental delays required a caregiver who would address

them. Betty had no plan to meet the child's needs, and her failure to address her

own mental health deficits, which manifested themselves during the case

through paranoid delusions and threats of violence, only underscored that she

would place John at substantial risk of harm.

      Dr. Katz's unrebutted testimony proved John had significant attachment

to the resource parent and would suffer harm if the relationship were severed.

John was happy and joyful with the resource parent, unlike his demeanor when


                                                                         A-3318-17T4
                                       25
with Betty. Dr. Katz opined Betty would be incapable of remediating the severe

and enduring harm John would suffer if his relationship with the resource parent

were severed. The judge's determination as to prong four of the best interest test

was supported by substantial credible evidence in the record and we will not

disturb it.

      Affirmed.




                                                                          A-3318-17T4
                                       26